 Case 2:21-cv-00520-RGD-RJK Document 1 Filed 09/18/21 Page 1 of 5 PageID# 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                   NORFOLK DIVISION
                                       In Admiralty

                                         )
 IN THE MATTER OF NORFOLK                )
 DREDGING COMPANY, AS OWNER              )
 OF BARGE NDC 601, O.N. 1239824,         )                Civil Action No.: 2:21-cv-520
 FOR EXONERATION FROM OR                 )
 LIMITATION OF LIABILITY,                )
                                         )
                   Limitation Plaintiff. )


                                 COMPLAINT IN ADMIRALTY

        Norfolk Dredging Company (“Norfolk Dredging”), as owner and operator of the Barge

NDC 601, O.N. 1239824, (“NDC 601”) in an action for exoneration from or limitation of liability,

alleges that:

        1.      This is a case of admiralty and maritime jurisdiction of the United States of America

within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure. Norfolk Dredging files

this claim for exoneration from or limitation of liability in accordance with the Shipowner’s

Limitation of Liability Act, 46 U.S.C. § 30501, et seq.

        2.      This Court has original jurisdiction under 28 U.S.C. § 1333. Venue is proper

pursuant to Supplemental Rule F(9) of the Federal Rules of Civil Procedure and Local Rule 3(c).

        3.      At all material times, Norfolk Dredging was and is a Virginia corporation with a

principal place of business in Chesapeake, Virginia.

        4.      From on or about March 7, 2021 through on or about March 20, 2021, NDC 601

was engaged in dredge slurry pumping operations upon the Savannah River in the vicinity of

Savannah, Georgia, and upon the navigable waters of the United States (the “Voyage”). During

said operations and Voyage, an incident or incidents occurred (“Incident(s)”), as a result of which
 Case 2:21-cv-00520-RGD-RJK Document 1 Filed 09/18/21 Page 2 of 5 PageID# 2




certain employee(s), including Harry L. Penick, were allegedly injured. Others may also allege

injuries during said operations and Voyage.

       5.      NDC 601 is a non-self-propelled barge, documented by the United States Coast

Guard, O.N. 1239824. It is 192 feet in length, with a beam of 60 feet, and a depth of 12 feet. NDC

601 is 1061 gross tons (GT ITC) and 318 net tons (NT ITC). At all relevant times, Norfolk

Dredging was the owner and operator of NDC 601.

       6.      NDC 601 is not a cargo carrier and there was no freight pending at the end of the

Voyage. NDC 601 was not owed any hire at the time of the Incident(s).

       7.      NDC 601 has not been attached or arrested. Norfolk Dredging has not been served

with any lawsuit as a result of the Voyage or Incident.

       8.      NDC 601 is in Chesapeake, Virginia, and can be found within this District.

       9.      Subject to an appraisal of NDC 601 and equipment, Norfolk Dredging’s interest in

the Vessel post-casualty does not exceed Two Million Two Hundred Thousand U.S. Dollars

($2,200,000.00).

       10.     Norfolk Dredging herewith deposits with the Court, as security for the benefit of

claimants, a stipulation for security in the sum of Two Million Two Hundred Thousand U.S.

Dollars ($2,200,000.00), which amount equals the total value of NDC 601 and hire due at the time

of the Incident(s), plus interest at six percent (6%) per annum from the date of said stipulation.

       11.     Before and at the beginning of the Voyage, and at all times material to any alleged

claims, damages, and Incident(s), Norfolk Dredging exercised due diligence to make NDC 601

staunch and seaworthy in all respects, and to properly man, equip, supply, outfit and make safe

NDC 601 for its intended purposes. The injuries allegedly sustained by Harry L. Penick and,

potentially, others, if any, were occasioned and incurred without the privity or knowledge of




                                                -2-
 Case 2:21-cv-00520-RGD-RJK Document 1 Filed 09/18/21 Page 3 of 5 PageID# 3




Norfolk Dredging prior to the commencement of the Voyage and at all times during the conduct

of NDC 601’s operations. Norfolk Dredging, therefore, claims the benefit of the Limitation of

Liability Act and the various acts amendatory and supplemental thereto, and in the same

proceeding Norfolk Dredging desires to contest its liability and the liability of NDC 601 for any

loss or damage arising out of the aforesaid operations and Voyage.

        12.      The alleged Incident(s) and all losses and damages caused thereby or otherwise

incurred during the operations were not due to any fault, negligence, or lack of due care on the part

of Norfolk Dredging, nor were the Incident(s), losses or damages occasioned by any

unseaworthiness of NDC 601. Rather, the Incident(s) and all losses and damages caused thereby

were due solely to and caused solely by causes for which Norfolk Dredging is not liable.

        13.      Any injury to Harry L. Penick in the Incident occurring on March 20, 2021 was the

result of his sole fault and willful misconduct, stemming from his disobedience of direct orders

and instructions.

        14.      Norfolk Dredging contests its liability and the liability of NDC 601 and/or for any

injuries, losses and damages occasioned or incurred during its operations and Voyage, including,

but not limited to, the Incident occurring on March 20, 2021 in which Harry L. Penick was

allegedly injured. Norfolk Dredging has valid defenses thereto on the facts and on the law. Norfolk

Dredging hereby claims and reserves the right to contest in this or any other Court any claim of

liability against it.

    WHEREFORE, Norfolk Dredging Company prays:

        1.       That this Court enter an order approving the above-described stipulation for

security, in the amount of Two Million Two Hundred Thousand U.S. Dollars ($2,200,000.00),

deposited with the Court by Norfolk Dredging as security for the value of NDC 601, and any




                                                -3-
 Case 2:21-cv-00520-RGD-RJK Document 1 Filed 09/18/21 Page 4 of 5 PageID# 4




pending freight.

       2.      That this Court issue a notice to all persons asserting claims with respect to which

Norfolk Dredging seeks limitation admonishing them to file their respective claims with the Clerk

of this Court and to serve on attorneys for Norfolk Dredging a copy thereof on or before a date to

be fixed by the Court and answer to this Complaint, unless the claim includes an answer so

designated;

       3.      That this Court issue an injunction restraining and enjoining the filing or

prosecution of any and all suits, actions or proceedings already commenced or to be commenced

and the commencement and prosecution thereafter of any and all suits, actions, or proceedings of

any nature or description in any jurisdiction against Norfolk Dredging as aforesaid or against NDC

601, or against any other property of Norfolk Dredging except in this action, to recover damages

for or in respect of any loss, damage, injury, death or destruction done, occasioned or incurred

during the operations and Voyage of NDC 601, including but not limited to, the Incident(s)

occurring on March 7, 2021 through on or about March 20, 2021;

       4.      That this Court enter a judgment in favor of Norfolk Dredging exonerating it from

any loss, damage, injury or liability for any claims in any way arising out of or resulting from the

operations and any injury or casualty relating thereto;

       5.      If Norfolk Dredging shall be judged liable and if it be found to have any interest

remaining in NDC 601 and hire due at the time of the incident, that the liability of Norfolk

Dredging be limited to the value of such interest; and




                                               -4-
 Case 2:21-cv-00520-RGD-RJK Document 1 Filed 09/18/21 Page 5 of 5 PageID# 5




       6.      That Norfolk Dredging may have such other and further relief that law and justice

may require.

                                             NORFOLK DREDGING COMPANY



                                              /s/ Steven M. Stancliff
                                             Steven M. Stancliff (VSB No. 73853)
                                             Kambria T. Lannetti (VSB No. 94853)
                                             CRENSHAW, WARE & MARTIN, PLC
                                             150 W. Main Street; Suite 1500
                                             Norfolk, VA 23510
                                             Telephone:      (757) 623-3000
                                             Facsimile:      (757) 623-5735
                                             sstancliff@cwm-law.com
                                             klannetti@cwm-law.com
                                             Counsel for Limitation Plaintiff
                                             Norfolk Dredging Company




                                              -5-
